—Order, Supreme Court, New York County (Peter Tom, J.), entered October 14, 1992, which, insofar as appealed from, denied plaintiff’s motion for an order directing Bank Leumi Trust Company of New York to produce a specified employee for deposition in aid of an attachment against defendant’s assets, unanimously affirmed, without costs.
We perceive no abuse of discretion in the IAS Court’s denial of the requested deposition on the ground that the specified employee "can furnish no more information to plaintiff per-*118taming to the whereabouts of defendant’s assets” than has already been furnished. Such a finding is not inconsistent with the prior order entered September 16, 1991 (Harold Baer, Jr., J.), which did no more than leave open the possibility of deposing the employee in question at a later time. The 1991 order is not properly before us on this appeal.
We decline to stay the action pending resolution of a related fraud action plaintiff had brought against one of the garnishees. Although the discovery obtainable in that case may render moot that sought here, there is not a rr 'complete identity of parties, causes of action and judgment sought’ ” (Hope’s Windows v Albro Metal Prods. Corp., 93 AD2d 711, 712).
We have considered plaintiff’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Ross and Asch, JJ.